Citation Nr: 9902005	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  96-44 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Hyath B. Gross, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel

INTRODUCTION

The veteran had active military service from July 1966 to 
November 1966.

In an April 1976 decision, the Board of Veterans Appeals 
(Board) denied service connection for a back disorder.

This matter now comes before the Board on appeal from a March 
1996 rating action in which the RO found that new and 
material evidence had not been submitted to reopen a claim 
for service connection for a back disorder.  The veteran 
appealed and was afforded a hearing at the RO in December 
1996.  His claim was denied by the hearing officer in a May 
1997 Supplemental Statement of the Case (SSOC).  The veteran 
appeared before the undersigned member of the Board for a 
hearing at the RO in September 1998.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran and his representative contend, in essence, that 
he has presented new and material evidence sufficient to 
reopen and allow his claim for service connection for a back 
disorder.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that new and material evidence has 
been presented to reopen the veterans claim for service 
connection for a back disorder.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veterans appeal has been obtained.

2.  In April 1976, the Board denied the veterans claim of 
service connection for a back disorder.

3.  New and material evidence which is relevant and probative 
has been associated with the claims folder since the final 
April 1976 Board decision.


CONCLUSION OF LAW

New and material evidence to reopen a claim of service 
connection for a back disorder has been presented.  
38 U.S.C.A. §§ 1110, 5107, 5108, (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.104(a), 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With regard to the issue of whether new and material evidence 
has been submitted to reopen the claim for service connection 
for a back disorder, 38 C.F.R. § 3.156(a) provides, in 
pertinent part, that there must be added to the record new 
and material evidence which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The United States Court of 
Veterans Appeals (Court) has held that, once a denial of 
service connection has become final, the claim cannot 
subsequently be reopened unless new and material evidence has 
been presented.  The Board must perform a two-step analysis 
when the veteran seeks to reopen a claim based on new 
evidence.  First, the Board must determine whether the 
evidence is new and material.  Second, if the Board 
determines that the claimant has produced new and material 
evidence, the claim is reopened and the Board must evaluate 
the merits of the veterans claim in light of all the 
evidence, both old and new.  Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991).

The Board notes that, until recently, the caselaw of the 
Court mandated that the third question to be resolved in the 
first step of the Manio analysis was whether, in 
light of all the evidence of record, there was a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome in the prior determination.  Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991); see Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).  However, 
the United States Court of Appeals for the Federal Circuit 
has recently held that this judicially created standard is 
inconsistent with the language of section 3.156(a) of 
VA regulations, cited above, and has overruled the extension 
of the Manio analysis that was first articulated by the Court 
in Colvin, supra.  See Hodge v. West, 155 F. 3d. 1356 (1998).  
For this reason, we have considered the veterans appeal in 
light of the regulation which is cited and quoted above.

The Court has also held that the Board is required to review 
all of the evidence submitted by a claimant since the last 
final denial of a claim on any basis, to include decisions by 
the RO or the Board which had refused, after having 
considered newly presented evidence, to reopen a previously 
disallowed claim because of a lack of new and material 
evidence.  Evans, supra.

Probative evidence must tend to prove the merits of the claim 
as to each essential element that was a specified basis for 
the last final disallowance of the claim.  In determining 
whether evidence is probative (that is, whether it supplies 
evidence the absence of which was a specified basis for the 
last disallowance), the specified bases, as discernible from 
the last decision, for disallowance must be considered.  See 
Evans, supra.

At the time of the Board decision in April 1976, the service 
medical records were reviewed.  The pre-induction examination 
in December 1965 did not reveal any back pathology, 
congenital or otherwise.  There is no reference made to an 
injury sustained on an obstacle course.  A narrative summary 
dated October 11, 1966, indicated that the veteran had a long 
history of mild back pain without antecedent trauma.  He 
denied a history of numbness, paresthesias or weakness 
involving the lower extremities.  The veteran indicated that 
his back pain became progressively worse with the increased 
exercise required in basic training.  On examination, there 
was limited forward flexion of the spine with some loss of 
suppleness.  There was complete loss of extension of the 
spine and lateral tilt was limited by about 50 percent.  X-
rays of the lumbosacral spine revealed a defect in the pars 
interarticularis of L5 consistent with a diagnosis of 
spondylolysis.  There was no evidence of slippage.  The 
medical Board concluded that the veterans back disorder pre-
existed service.

In the April 1976 Board decision, it was concluded that the 
veteran had a congenital back disorder which pre-existed 
service and did not increase in severity as a result of 
service.  The Board also found, in effect, that the evidence 
did not show that an acquired back disorder was present in 
service.  In that context, the Board noted that 
spondylolisthesis was not present in service, or at the 
current time.  The Board reported that one post-service x-ray 
in December 1966 was interpreted as showing 
spondylolisthesis, but that a subsequent x-ray taken in 
January 1975 revealed only spondylolysis.

Using the above guidelines, the Board has reviewed the 
additional evidence which has been associated with the claims 
folder since the April 1976 Board decision.  The veteran 
submitted a March 1974 radiology report from Elmer St. John, 
M.D.  This is the same physician who reported the existence 
of spondylolisthesis at L5-S1 in the December 1966 x-ray.  
His interpretation of the March 1974 x-ray was, in pertinent 
part, that the slight anterior displacement of the 5th lumbar 
segment upon the first sacral segment, observed in December 
1966, was no longer seen.

A June 1995 MRI of the veterans lumbosacral spine taken at 
the Albany, New York VA Medical Center (VAMC) revealed a 
radial tear at L4-5 with no evidence of disc herniation or 
spinal stenosis.

In the March 1996 rating action, the RO determined that the 
evidence submitted by the veteran was not sufficient to 
reopen the claim of service connection for a back disorder on 
the basis that the evidence, while new, did not establish 
that the veterans congenital back disorder was aggravated 
during service or that the current MRI findings were related 
to service.  It was indicated that the letter from Dr. St. 
John was of no probative value in establishing aggravation, 
but did reiterate the congenital nature of the veterans back 
disorder.

Received at the RO in October 1996 was a document from the 
Department of the Army concerning standards of medical 
fitness.  The veteran highlighted the section pertaining to 
the physical profile serial system.

VA outpatient treatment records dated in November and 
December 1996 were received and are in the claims folder.  
Recorded clinical data in these records reflects that the 
veteran was seen for chronic low back pain and referred to 
the pain management clinic.  There is a reference to an 
earlier evaluation in February 1996 which noted that the 
veterans complaints of pain were disproportionate to the 
physical findings.  He had been weaned off of Tylenol #3 
after showing signs of addiction.  It was noted that the 
veterans chauffeurs license had been suspended after 
failing a urine/drug test.

In January 1997, the veteran submitted a copy of a private 
medical statement dated in April 1975 that was previously of 
record.  The statement from R.E. Sandroni, M.D., reflects 
that the veteran underwent a pre-employment physical 
examination on August 18, 1965, at which time x-rays of his 
back were read to be within normal limits.

On VA examination in January 1997, the veteran reported 
falling off of an obstacle course in service.  He indicated 
that he did not have any back problems prior to this 
incident.  It was noted that this contradicted recorded 
clinical data in an October 1966 physical examination at Fort 
Jackson which reported a history of mild back pain without 
antecedent trauma.  The October 1966 x-rays of the 
lumbosacral spine were said to have revealed a defect in the 
pars interventricularis of L5 consistent with 
spondylolisthesis with no evidence of slippage.  (This is 
incorrect.  The October 1966 x-rays reported spondylolysis 
and not spondylolisthesis).  The veteran denied any pre-
service history of back problems.  His current back pain is 
accompanied by occasional radiation down either the right or 
left leg and is increased by use.  He denied use of a brace 
or bed board, but reported doing daily exercises.  He 
indicated that he had stopped working as a truck driver 
eighteen months earlier because of his back.  A June 1995 MRI 
was reported to reveal a radial tear at L4-5 with no evidence 
of disc herniation or spinal stenosis.  Alignment of the 
lumbosacral vertebrae was noted as anatomic.

On examination, the veteran was observed to have normal 
curvatures of the back.  There was tenderness to percussion 
over the lumbar spine with no muscle tenderness or spasm.  
There was some tenderness over the left sacroiliac joint to 
palpation.  Range of motion was markedly limited, with 
flexion limited to 32 degrees, extension to 15 degrees, 
lateral bending to 16 degrees and rotation to 30 degrees.  
The veteran reported pain with all movements.  Deep tendon 
reflexes were somewhat depressed but equal bilaterally in the 
legs, with no evidence of motor or sensory deficit.  Straight 
leg raising was limited to 20 degrees on the right and 30 
degrees on the left by back pain.  The VA examiner concluded 
that the veteran may have sustained muscular low back pain 
from his in-service fall.  The spondylolisthesis reported 
in the 1966 x-rays showed no slippage and was not really 
noted in the June 1995 MRI.  He further commented that he 
doubted the veteran had any real congenital problems with his 
back and since the back pain apparently exists, one would 
relate it to the trauma he claims occurred in service.  The 
veteran was referred for an x-ray of the lumbosacral spine 
and a repeat MRI of the spine.  

There is a handwritten note at the bottom of the report of 
examination, from a physician different from the one who 
examined the veteran in January 1997 and completed the report 
of examination.  The note, written by the Chief of 
Administrative Medicine at the Albany, New York VAMC, 
indicated that the January 1997 x-ray revealed a defect of 
the 1st sacral vertebra, diagnosed as spina bifida occulta.  
It was indicated that this condition is congenital and can 
produce symptoms of low back pain.

The veteran was subsequently afforded a further VA 
examination in March 1997 by the VA examiner who wrote the 
note on the January 1997 report of examination.  The VA 
examiner indicated that a review of the claims folder showed 
no confirmation that the veteran fell on his back in service.  
The October 1966 statement which related a longstanding 
history of back pain was acknowledged, but the VA physician 
indicated that this could have been a matter of months; there 
was no reference to a pre-service back problem.  Review of 
the 1966 pre-service back x-rays submitted by the veteran 
were noted to have been read by a radiologist as normal.  As 
to the possibility of a spondylolysis, the reviewing 
radiologist indicated that such condition might not be 
visible with just two films.  More commonly, x-rays of the 
lumbar spine present four views to the radiologist for 
interpretation.  X-rays in March 1994 revealed that poorly 
developed articular facets were no longer seen, a suspected 
small L5 isthmus was not seen and L5-S1 spondylolisthesis was 
not seen.  He concluded that the veteran had chronic low back 
pain that could perhaps be explained on the basis of a 
congenital defect of the vertebral column.  He further 
indicated, however, that the tear in the annulus between L4-5 
is unexplained and could have been produced by trauma.

At his Travel Board hearing before the undersigned member of 
the Board in September 1998, the veteran testified that he 
fell on his back in service while he was in advanced jungle 
warfare training.  His representative stated that the veteran 
fell 12-15 feet and landed on his spine.  He reported that he 
had an x-ray taken of his back for the purposes of employment 
prior to his entry into service; that x-ray showed no 
abnormality or congenital back disorder.  He indicated that 
he did not have any problems with his back until he was in 
the military.  After his fall in service, the veteran said 
that x-rays were taken and, for the first time, the military 
physicians indicated that he had a congenital back disorder 
which had probably existed for some time.  He was offered a 
discharge because he was unable to perform the duties for 
which he had been drafted.  He noted that he had previously 
been examined by military personnel at the time of his entry 
into service and again prior to the start of his advanced 
jungle warfare training.

Subsequently, the veteran submitted an additional VA 
examination report dated in December 1998.  Appellate review 
of these records discloses that the veteran presented to the 
Albany, New York VAMC in December 1998 complaining of 
worsening low back pain.  He indicated that Ultram, which had 
been prescribed six months earlier, had not made any 
difference.  A 1995 MRI was reviewed and reported to show a 
radial tear at L4-5 with no disc herniation or spinal 
stenosis, and minimal degenerative joint disease.  On 
examination, there was L4-5 tenderness with range of motion 
as follows: flexion to 15 degrees; extension to 5 degrees; 
lateral flexion of 15 degrees, bilaterally; and lateral 
rotation of about 15 degrees bilaterally.  Straight leg 
raising was about 55 degrees bilaterally.  The assessment was 
chronic low back pain, possibly due to minimal DJD and a 
radial tear of L4-5.

Several observations are in order at this point.  First, 
there is no x-ray evidence of spondylolisthesis or any other 
acquired low back disorder in service.  Second, there is no 
valid adjudicative question posed as to service aggravation 
of a congenital or developmental abnormality.  As long as all 
that is present is one or more congenital or developmental 
abnormalities of the spinal column, service connection may 
not be granted.  38 C.F.R. § 3.303 (c) (1998).  Third, there 
is testimony of record to the effect that the veteran 
sustained a back injury in service.  Fourth, there is current 
clinical documentation of acquired low back pathology, 
consisting of minimal degenerative joint disease and a radial 
tear at L4-5.  Fifth, there is current medical opinion of 
record indicating that the veterans current back impairment 
may be due to the back injury he reported having sustained in 
service.  As such, there is relevant and probative evidence 
now of record to the effect that an acquired low back 
disorder, consisting of residuals of low back injury, may 
have been incurred in service.

Based on the evidence of record, including the foregoing 
statements on the January and March 1997 VA examinations, the 
Board finds that new and material evidence has been presented 
to reopen the veterans claim for service connection for a 
back disorder.  As such, the veterans claim is reopened.  
Justus v. Principii, 3 Vet. App. 510 (1992).


ORDER

New and material evidence to reopen the claim for service 
connection for a back disorder has been submitted.  
Accordingly, to this extent, the appeal is allowed.


REMAND

In light of the Board's conclusion that the claim of service 
connection for a back disorder is reopened, the claim must be 
reviewed on a de novo basis.  Manio, supra.  In order to 
ensure that the veteran's procedural rights are protected so 
far as his being given adequate notice and opportunity to 
present argument and evidence on the underlying question of 
service connection, a remand of the case to the RO is 
indicated.  Bernard v. Brown, 4 Vet.App. 384 (1993).  In 
addition, other development of the record is indicated in the 
Boards opinion.

Consequently, the case is REMANDED to the RO for the 
following actions:

1.  The RO should take the appropriate 
steps to contact the veteran and 
determine whether he has received any 
additional treatment for his back 
disorder since December 1998, the date of 
the most recent VA examination report in 
the claims folder.  Based on his 
response, the RO should obtain copies of 
all treatment records from the identified 
source(s), and associate them with the 
claims folder.

2.  The RO should take appropriate steps 
to schedule the veteran for a VA 
orthopedic examination.  The purpose of 
the examination is to ascertain the 
current nature and likely etiology of all 
acquired low back pathology.  The entire 
claims folder, including a copy of this 
REMAND, must be made available to the 
examiner prior to the examination and 
he/she should indicate in the report of 
examination that a review of the claims 
folder was accomplished.  All findings 
should be reported in detail.  Following 
examination, the VA physician should (a) 
identify all back pathology and indicate, 
as to each demonstrated defect, whether 
it is congenital or developmental or 
acquired in character; (b) conduct range 
of motion studies of the lumbosacral 
spine and report range of motion in all 
planes and degrees; (c) indicate whether 
it is at least as likely as not that the 
radial tear at L4-5 and/or the arthritic 
changes in the lumbar spine is related to 
the in-service trauma reported by the 
veteran; (d) if the answer to (c) is in 
the negative, the VA physician should 
identify the likely etiology of the 
demonstrated radial tear at L4-5 and the 
arthritic changes in the lumbar spine.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development action has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.

The RO should then review the record and the claim should be 
readjudicated on a de novo basis.  If the determination 
remains adverse to the veteran, both the appellant and his 
representative should be provided with a Supplemental 
Statement of the Case.  The veteran and his representative 
should be given the opportunity to respond within the 
applicable time.  Thereafter, the case should be returned to 
the Board, if in order.  The appellant need take no action 
unless otherwise notified.  The purpose of this remand is to 
procure clarifying data.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
